DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 6-7 are pending:
		Claims 1 and 6-7 are rejected.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910485522 filed 06/05/2019.
Response to Amendments
Amendments filed 12/21/2021 have been entered. Amendments to the claims overcome claims objections and §112 rejections previously set forth non-final Office Action mailed 09/24/2021.
§103 rejections are maintained. 
Response to Amendments
Arguments filed 12/21/2021 have been entered. Arguments were fully considered. 
On pages 6-7 of Applicant’s arguments, Applicant argues that:
Firstly, the method by Zheng comprises an intermittently aerated sequencing batch reactors (IASBRs), which was controlled by a programmable logic controller following the sequence of 10 min filling, 4 cycles with 40 min stirring (anoxic) and 60 min aeration (aerobic) alternatively, 60 min settling, and 10 min drainage (See section 1.2). Apparently, the anoxic step was definitely followed by the aerobic step in each cycle and there were four cycles in all in the method by Zheng. The method by Kawagishi treated the wastewater by aerobic direct nitrogen gasifying bacteria, meaning that the whole process only occurred under an aerobic condition rather than an anoxic one. Aerobic direct nitrogen gasifying bacteria in Kawagishi must be used in an aerobic condition, but cannot be used in the aerobic and anoxic alternate conditions in Zheng. If a person of ordinary skill in the art would like to combine Zheng and Kawagishi, the aerobic direct nitrogen gasifying bacteria in 

	This argument is moot because Kawagishi is not being modified.
On page 7 of Applicant’s arguments, Applicant argues that:
Actually, neither Zheng nor Kawagishi discloses "employing an anaerobic biological treatment before an aerobic biological treatment to remove COD" in only one cycle. The anaerobic biological treatment of the present application is applied to remove about 70% of the COD (See paragraph [0005], line 7) and the subsequent aerobic biological treatment is introduced to further reduce the COD (See paragraph [0005], line 11) and the antibiotics while retaining the nitrogen and phosphorus for reusing livestock and poultry farming wastewater back to field (See paragraph [0005]).

	This argument is not persuasive because Zheng teaches employing an anaerobic biological treatment (anaerobic digester) (see §1.1) before an aerobic biological treatment (the aerated sequencing batch reactor treats anaerobically digested swine wastewater) (see Abstract, lines 1-3).
On pages 7-8 of Applicant’s arguments, Applicant argues that:
Actually, Kawagishi teaches that nitrifying bacteria convert ammonia nitrogen to nitrite nitrogen or nitrate nitrogen. When ammonia nitrogen is converted to nitrite nitrogen or nitrate nitrogen, the aerobic direct nitrogen gasifying bacteria cannot gasify nitrite nitrogen or nitrate nitrogen, so that nitrogen cannot be removed from waste water. Therefore, Kawagishi uses a nitrification inhibitor to suppress the nitrification reaction by the nitrifying bacteria, so that enough ammonia nitrogen is gasified into nitrogen gas by aerobic direct nitrogen gasifying bacteria. Thus, the nitrogen can be removed from the waste water. On the contrary, in the present application, the nitrifying inhibitor is utilized to inhibit the activity of nitrifying bacteria, so that the ammonia nitrogen can retain in the livestock wastewater but nitrite nitrogen or nitrate nitrogen cannot, by which it is nearly impossible for nitrite nitrogen or nitrate nitrogen to be reduced to nitrogen gas under anoxic environment. Therefore, nitrogen can retain in the waste water and is not released into air in a form of nitrogen gas in the present application. It can be seen from the above description that the objectives of two methods are 

	This argument is not persuasive because the combination of Zheng and Kawagishi teaches the claimed invention. The nitrification inhibitor of Kawagishi is incorporated in the method of Zheng, additionally, Zheng does not require the use of aerobic direct nitrogen gasifying bacteria therefore the ammonia nitrogen will retained in the wastewater. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 10 of Applicant’s arguments, Applicant argues that: 
Zhou teaches the use   of 2-chloro-6-(trichloromethyl)pyridine  as a nitrification inhibitor to passivate heavy metals in aerobic process, in which the nitrification inhibitor is used to reduce the activities of nitrifying and denitrifying microorganisms, thereby reducing discharge of NXO ( See paragraph [0020] ) . Furthermore, the nitrification inhibitor is added during the initial process of aerobic composting to reduce volatilization of NH3. It shall be noted that nitrogen would be discharged from the aerobic composting in the form of NxO and NH3 provided that the nitrification inhibitor is not present in the aerobic composting, whereas nitrogen takes the form of nitrogen gas in the waste water of the present application without the presence of the nitrification inhibitor. In view of the vast differences between the method by Zhou and the present application in terms of the forms of nitrogen to be discharged, the materials on which nitrification inhibitors act and their 

	This argument is moot because Zhou is no longer relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (NPL document – attached) in view of Kawagishi (JP 2017-140610).
	Regarding claim 1, Zheng teaches a method for removing antibiotics in biological treatment of livestock wastewater (“Removal of veterinary antibiotics from anaerobically digested swine wastewater”) (see Title and Abstract, lines 1-5), comprising steps of: employing an anaerobic biological treatment (anaerobic digester) (Zheng, see §1.1) before an aerobic biological treatment performed (IASBR treats anaerobically digested swine wastewater (ADSW)) (Zheng, see Abstract, lines 1-3) by an aerobic bioreactor to remove COD; the aerobic bioreactor (“intermittently aerated sequencing batch reactor (IASBR)” and “the IASBR system can create repeated alternating aerobic and anoxic environments…to realize partial nitrification and denitrification”) with a sludge age greater than or equal to 30 days (sludge retention time (SRT) was 30-40 days) (see §1.2); the antibiotics include at least one of sulfonamides (sulfadimidine) (see §1.1) and B-lactams. Zheng also teaches wherein the influent comprises ammonium nitrogen (“NH4+-N”) (see §1.1).
	Zheng does not teach a method for retaining nitrogen, adding a nitrification inhibitor to inhibit the activity of nitrifying bacteria in ammonia nitrogen nitrification without reducing further degradation of COD and degradation of antibiotics by heterotrophic bacteria so as to retain ammonia nitrogen, wherein the nitrification inhibitor is at least one of 2-chloro-6-(trichloromethyl)pyridine and allylthiourea; a dosage of 2-chloro-6-(trichloromethyl) pyridine in the aerobic bioreactor is in a range from 1.5 to 5.0 mg/g VSS-d; a dosage of allylthiourea in the aerobic bioreactor is in a range from 10 to 30 mg/g VSS- d.
	In a related field of endeavor, Kawagishi teaches a wastewater treatment apparatus (see Entire Abstract) comprising a method for retaining ammonia nitrogen (“the conversion of ammonia nitrogen into nitrite nitrogen or nitrate nitrogen is suppressed”) (see pg. 6)  comprising wastewater 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng by incorporating a nitrification inhibitor for retaining ammonia nitrogen as taught by Kawagishi because it is known in the art that wastewater streams such as livestock wastewater contains a high-concentration of ammonia nitrogen (Kawagishi, see pgs. 2 and 4; Zheng, “livestock wastewater” or “swine wastewater”, see pg. 9 in the “Introduction” section) and said method of providing a nitrification inhibitor would provide the benefit of suppressing the conversion of ammonia nitrogen to nitrite nitrogen and nitrate nitrogen (Kawagishi, see pg. 6) which is desirable in Zheng since there is a high concentration of nitrite (Zheng, see §2.6). The combination of Zheng and Kawagishi teaches “to inhibit the activity of nitrifying bacteria in ammonia nitrogen nitrification without reducing further degradation of COD and degradation of antibiotics by heterotrophic bacteria so as to retain ammonia nitrogen” because this is a property of the nitrification inhibition, properties are presumed inherent. 	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	While the combination of references does not explicitly teach wherein the dosage of allylthiourea in the aerobic bioreactors is in a range from 10 to 30 mg/g VSS-d, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng (as modified by Kawagishi) by selecting a dosage of allylthiourea in a range .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (NPL document – attached) in view of Kawagishi (JP 2017-140610) and further in view of Montalvo Martinez (US 2014/0353246). 
	Regarding claim 6, Zheng and Kawagishi teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 1, wherein said anaerobic biological treatment with a pH value of 7.8 to 8.3 (Batch 2 ADSW with a pH of 7.8-8.3) (Zheng, see §1.1).  
	The combination of references does not explicitly teach wherein said anaerobic biological treatment is performed by a conventional UASB reactor with a hydraulic residence time of 2 to 10 days and a sludge concentration of 10 to 40 g/L.
	Montalvo Martinez teaches a process to anaerobic digestion (see Entire Abstract) comprising a conventional UASB reactor (UASB digester) (see ¶47) with hydraulic residence time of 1-2 days (hydraulic retention time: 1-2 days) (see ¶47) and a sludge concentration of 16-25 g/L (total solids (TS) = 16 to 25 g/l) (see ¶47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed anaerobic digester of Zheng with the UASB digester of Montalvo Martinez because it is the simple substitution of one known anaerobic digester means with another known UASB digester means is obvious and will result in a suitable anaerobic digestion of wastewater with a concentration of ammonia nitrogen (Montalvo Martinez, see claim .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (NPL document – attached) in view of Kawagishi (JP 2017-140610) and further in view of Zhang (NPL document – attached).
	Regarding claim 7, Zheng and Kawagishi teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 1, wherein an aerobic biological treatment is performed by said aerobic biological treatment with short and long hydraulic residence times (long HRT of 7 days and shorter HRT of 3 and 5 days) (Zheng, see §1.2 and Table 1), a sludge concentration of 5.1-6.9 g/L (the sludge concentration (MLSS) in IASBR increased from 5.1 g/L to 6.9 g/L) (Zheng, see §2.2, §2.4 and Table 6), a pH value of 4.0 (pH adjusted to 4.0) (Zheng, see §1.3.1), and a dissolved oxygen concentration of 0.5-2.0 mg/L (DO was around 0.5-2.0 mg/L) (Zheng, see §1.2).  
	The combination of references does not teach pH of 6.5-8.5.
	In a related field of endeavor, Zhang teaches an intermittently aeration sequencing batch reactors having pH values in the range of 7.7-8.3 (“The pH values in the two IASBRs ranged 7.7-8.3”) (see Results and Discussion on pg. 1053). 
	While the combination of references does not explicitly teach a pH of 6.5-8.5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng (as modified by Kawagishi) by selecting a pH of 7.7-8.3 as discussed by Zhang because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778